EXHIBIT L
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                           Eastern District
                                                        __________  Districtofof
                                                                               Virginia
                                                                                 __________

      League of Latin American Citizens - Richmond                              )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      1:18-cv-00423
            Public lnterest Legal Foundation and                                )
                      J. Christian Adams                                        )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                 Steven Albertson, Esq.
                  Skadden Arps, Slate, Meagher & Flom LLP, 1440 New York Avenue, N.W., Washington, D.C. 20005
                                                        (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: Foley & Lardner LLP, Washington Harbour, 3000 K                                Date and Time:
            Street, NW, Suite 600, Washington, DC 20007                                                   04/24/2019 9:00 am

           The deposition will be recorded by this method:                     stenographically and/or by audio or audio-visual means

       ✔
       u Production:     You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:
                        Please see Exhibit A, attached




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        03/29/2019
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Public Interest
 Legal Foundation and J. Christian Adams                                 , who issues or requests this subpoena, are:
Michael J. Lockerby, Foley & Lardner LLP, 3000 K Street, N.W., Ste. 600, Washington, DC 20007,
mlockerby@foley.com, 202-672-5300
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00423

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division

        LEAGUE OF UNITED LATIN                             )
        AMERICAN CITIZENS - RICHMOND                       )
        REGION COUNCIL 4614, ELIUD                         )
        BONILLA, LUCIANIA FREEMAN, and                     )
        ABBY JO GEARHART,                                  )
                                                           )
                                    Plaintiffs,            )   Civil Action No. 1:18-cv-00423
                                                           )   (LO/IDD)
                          v.                               )
                                                           )
        PUBLIC INTEREST LEGAL                              )
        FOUNDATION                                         )
        and J. CHRISTIAN ADAMS,                            )
                                                           )
                                        Defendants.        )

                               DEFENDANTS’ NOTICE TO TAKE DEPOSITION
                                 WITH PRODUCTION OF DOCUMENTS OF
                                      STEVEN ALBERTSON, ESQ.


        TO:        Nicole M. Cleminshaw, Esq.
                   Anisa A. Somani, Esq.
                   Geoffrey M. Wyatt, Esq.
                   Sean M. Tepe, Esq.
                   Andrew Hanson, Esq.
                   Zachary W. Martin, Esq.
                   Christopher S. Herlihy, Esq.
                   SKADDEN ARPS SLATE MEAGHER & FLOM LLP
                   1440 New York Avenue, N.W.
                   Washington, D.C. 20005

                   Allison Riggs, Esq.
                   Jaclyn Maffetore, Esq.
                   Jeffrey Loperfido, Esq.
                   SOUTHERN COALITION FOR SOCIAL JUSTICE
                   1415 West Highway 54, Suite 101
                   Durham, North Carolina 27707

                   Cameron Kistler, Esq.
                   Genevieve C. Nadeau, Esq.
                   PROTECT DEMOCRACY PROJECT
                   2020 Pennsylvania Avenue, N.W., # 163
                   Washington, D.C. 20006


4840-4278-6704.1
                   Larry Schwartztol, Esq.
                   PROTECT DEMOCRACY PROJECT
                   10 Ware Street
                   Cambridge, Massachusetts 02138

                   Andrew G. Celli, Jr., Esq.
                   Alanna Kaufman, Esq.
                   EMERY CELLI BRINCKERHOFF & ABADY LLP
                   600 Fifth Avenue at Rockefeller Center
                   10th Floor
                   New York, New York 10020

                   PLEASE TAKE NOTICE that, pursuant to Rules 30, 34, and 45 of the Federal Rules of

        Civil Procedure, Defendants Public Interest Legal Foundation and J. Christian Adams

        (“Defendants”) will take the oral deposition of Steven Albertson, Esq. (“Deponent” or “Mr.

        Albertson”) on Wednesday, April 24, 2019, commencing at 9:00 a.m. at the offices of FOLEY &

        LARDNER LLP, Washington Harbour, 3000 K Street, N.W., Suite 600, Washington, D.C.

        20007-5109. The deposition will continue as permitted by the Federal Rules of Civil Procedure.

        The deposition will be taken before a certified court reporter and will be recorded

        stenographically and/or by audio or audio-visual means.

                   Pursuant to Rules 34 and 45, Mr. Albertson shall—at or in advance of the deposition—

        produce the documents and tangible things listed in Exhibit A attached hereto. For purposes of

        this deposition notice and subpoena, the documents requested do not include those in the

        possession, custody, or control of the law firm Skadden Arps Slate Meagher & Flom LLP.

                   All parties are invited to attend and to cross-examine.




                                                            2
4840-4278-6704.1
        DATED this 29th day of March, 2019.   Respectfully submitted,

                                              PUBLIC INTEREST LEGAL FOUNDATION
                                              and J. CHRISTIAN ADAMS

                                              By /s/ Michael J. Lockerby
                                                      Counsel

                                              Michael J. Lockerby (VSB No. 24003)
                                              Eli L. Evans (VSB No. 90700)
                                              FOLEY & LARDNER LLP
                                              Washington Harbour
                                              3000 K Street, N.W., Suite 600
                                              Washington, D.C. 20007-5109
                                              Telephone: 202-945-6079
                                              Facsimile: 202-672-5399
                                              Email: mlockerby@foley.com
                                              Email: eevans@foley.com

                                              William E. Davis (admitted pro hac vice)
                                              Ana Romes (admitted pro hac vice)
                                              FOLEY & LARDNER LLP
                                              One Biscayne Tower
                                              2 South Biscayne Boulevard, Suite 1900
                                              Miami, Florida 33131
                                              Telephone: 305-482-8404
                                              Facsimile: 305-482-8600
                                              Email: wdavis@foley.com
                                              Email: aromes@foley.com

                                              Counsel for Defendants




                                                3
4840-4278-6704.1
                                        CERTIFICATE OF SERVICE

                   I hereby certify that, on March 29, 2019, I served a true and correct copy of

        DEFENDANTS’ NOTICE TO TAKE DEPOSITION WITH PRODUCTION OF DOCUMENTS

        STEVEN ALBERTSON, ESQ. by electronic mail upon the following counsel of record for

        Plaintiffs:

         Nicole M. Cleminshaw, Esq.                       Allison Riggs, Esq.
         Anisa A. Somani, Esq.                            Jaclyn Maffetore, Esq.
         Geoffrey M. Wyatt, Esq.                          Jeffrey Loperfido, Esq.
         Sean M. Tepe, Esq.                               SOUTHERN COALITION FOR SOCIAL
         Andrew Hanson, Esq.                              JUSTICE
         Zachary W. Martin, Esq.                          1415 West Highway 54, Suite 101
         Christopher S. Herlihy, Esq.                     Durham, North Carolina 27707
         SKADDEN ARPS SLATE MEAGHER &
         FLOM LLP                                         Cameron Kistler, Esq.
         1440 New York Avenue, N.W.                       Genevieve C. Nadeau, Esq.
         Washington, D.C. 20005                           PROTECT DEMOCRACY PROJECT
                                                          2020 Pennsylvania Avenue, N.W., # 163
         Andrew G. Celli, Jr., Esq.                       Washington, D.C. 20006
         Alanna Kaufman, Esq.
         EMERY CELLI BRINCKERHOFF & ABADY                 Larry Schwartztol, Esq.
         LLP                                              PROTECT DEMOCRACY PROJECT
         600 Fifth Avenue at Rockefeller Center           10 Ware Street
         10th Floor                                       Cambridge, Massachusetts 02138
         New York, New York 10020




                                                                 /s/ Michael J. Lockerby




4840-4278-6704.1
                                                  EXHIBIT A

                                                DEFINITIONS

                   1.   “You” or “Your” means Steven Albertson, Esq.

                   2.   “Mr. Adams” means Defendant J. Christian Adams.

                   3.   “PILF” means Defendant Public Interest Legal Foundation.

                   4.   “VVA” means Virginia Voters Alliance and any director, officer, employee,

        volunteer, agent, or board member thereof, including Reagan George.

                   5.   “And” and “or” shall be construed disjunctively or conjunctively as necessary

        bring within the scope of this interrogatory all responses that might otherwise be construed to be

        outside its scope.

                   6.   “Litigation” means League of United Latin American Citizens – Richmond

        Region Council 4616, et al. v. Public Interest Legal Foundation, et al. (E.D. Va., No. 1:18-cv-

        00423-LO-IDD).

                   7.   “Communication(s)” is used in the broadest possible sense and means any oral,

        written, electronic, or other transfer of information, ideas, opinions, or thoughts by any means

        from or to any person, thing, or entity, including discussions, conversations, meetings,

        conferences, correspondence, memoranda, telephone calls or messages, electronic mail or

        computer transmissions, facsimile transmissions, or any other form of transmittal of information

        of any kind.

                   8.   “Document(s)” is used in the broadest possible sense and means, without

        limitation, all written, printed, typed, photostatic, photographed, recorded, or otherwise

        reproduced communications or representations of every kind and description, whether comprised

        of letters, words, numbers, pictures, sounds, or symbols, or any combination thereof, whether

        prepared by hand or by mechanical, electronic, magnetic, photographic, or other means, as well


4840-4278-6704.1
        as audio or video recordings of communications, oral statements, conversations, or events. This

        definition includes any and all originals and non-identical copies of any and all of the following:

        Electronically Stored Information (as defined below) electronic mail, computer-stored or

        computer-readable data, computer programs, computer printouts, correspondence, notes,

        minutes, records, messages, memoranda, telephone memoranda, diaries, contracts, agreements,

        invoices, orders, acknowledgements, receipts, bills, statements, appraisals, reports, forecasts,

        compilations, schedules, studies, summaries, analyses, pamphlets, brochures, advertisements,

        newspaper clippings, tables, tabulations, financial statements, working papers, tallies, maps,

        drawings, diagrams, sketches, x-rays, charts, labels, packaging materials, plans, photographs,

        pictures, film, microfilm, telegrams, telexes, facsimiles, tapes, transcripts, recordings, and all

        other sources or formats from which data, information, or communications can be obtained. Any

        preliminary versions, drafts, or revisions of any of the foregoing, any document which has or

        contains any attachment, enclosure, comment, notation, addition, insertion, or marking of any

        kind which is not a part of another document, or any document which does not contain a

        comment, notation, addition, insertion, or marking of any kind which is part of another

        document, is to be considered a separate document.

                   9.   “Electronically Stored Information” or “ESI” as used herein shall mean the

        original (or identical duplicate when the original is not available), and any non-identical copies

        (whether non-identical because of notes made on copies or attached comments, annotations,

        marks, transmission notations or highlighting of any kind) of writings of every kind and

        description whether inscribed by mechanical, facsimile, electronic, magnetic, digital, or other

        means. ESI includes, by way of example only, computer programs (whether private, commercial

        or work-in-progress), programming notes or instructions, activity listing of electronic mail




4840-4278-6704.1
        receipts and/or transmittals, output resulting from the use of any software program, including

        word processing documents, spreadsheets, database files, charts, graphs and outlines, electronic

        mail, operating systems, source code of all types, peripheral drivers, PDF files, batch files,

        ASCII files, and any and all miscellaneous files and/or file fragments, regardless of the media on

        which they reside and regardless of whether said electronic information consists in an active file,

        deleted file, or file fragment. ESI includes any and all items stored on computer memories, hard

        disks, floppy disks, CD-ROMs, removable media such as Bernoulli Boxes and their equivalent,

        magnetic tapes of all types, microfiche, punched cards, punched tape, computer chips, including

        EPROM, PROM, RAM and ROM, on or in any other vehicle for digital information storage

        and/or transmittal. ESI also includes the file, folder tabs, and/or containers and labels appended

        to or associated with any physical storage device associated with each original and/or copy.

                   10.   “Including” means including, but not by way of limitation.

                   11.   “Person” means any natural person (living or deceased), or any entity, including a

        sole proprietorship, firm, partnership, corporation, business trust, association, joint venture, or

        any other organization or entity, and includes any respective former or present officer, director,

        partner, employee, or agent of any kind.

                   12.   “Organization” means any non-natural person, regardless of legal form (e.g.,

        corporation, partnership, etc.), whether for-profit or non-profit.

                   13.   “Possession,” “custody,” or “control” of the documents means possession,

        custody or control by Plaintiff or Plaintiff’s attorneys, representatives, agents, and all other

        persons acting or purporting to act on Plaintiff’s behalf.

                   14.   “Referring,” “relating,” or “regarding” means evidencing, memorializing,

        comprising, connected with, mentioning, describing, containing, enumerating, involving or in




4840-4278-6704.1
        any way concerning, pertaining, being connected with, reflecting upon, or resulting from a stated

        subject matter whether in whole or in part or directly or indirectly.

                   15.   “Report” or “Reports” means Alien Invasion I, published in September 2016, or

        Alien Invasion II, published in May 2017.

                   16.   The singular number and masculine gender as used herein shall embrace, and be

        read and applied as, the plural or the feminine or the neuter, as the circumstances may make

        appropriate and to make the interrogatory inclusive rather than exclusive.

                   17.   Unless otherwise defined herein, each word or term shall have the meaning

        ascribed to it in Webster's Ninth New Collegiate Dictionary.

                                                INSTRUCTIONS

                   1.    The directives of Rule 45 of the Federal Rules of Civil Procedure and Local Civil

        Rule 45 of the United States District Court for the Eastern District of Virginia are incorporated

        herein by reference and made a part hereof.

                   2.    These Requests seek Documents created in, modified in, or in any way related to,

        the period from January 1, 2014 to the present (the “relevant time period”).

                   3.    Each Request shall operate and be construed independently. Unless otherwise

        indicated, no paragraph limits the scope of any other paragraph.

                   4.    Produce each Document in its entirety without abbreviation or redaction,

        including all non-identical copies and drafts of a Document.

                   5.    If any Document is known to exist but cannot be produced, identify that

        Document as precisely as possible and state the reasons for the inability to produce it.

                   6.    If any Document, or portion thereof, is withheld under a claim of privilege or

        work product, furnish a list identifying each Document for which a privilege is claimed, together

        with the following information for each such Document:


4840-4278-6704.1
                        a.     the name and address of each author of the Document;

                        b.     the name and address of each sender of the Document;

                        c.     the name and address of each Person to whom the original or copies were

                               sent;

                        d.     the name and address of each Person who has seen or participated in

                               communications about the Document;

                        e.     the date of the Document;

                        f.     a description of the nature and subject matter of the Document;

                        g.     the paragraph of the Request to which the Document relates; and

                        h.     the privilege claimed and the basis asserted therefor.

                   7.   The Documents requested include those in Your possession, custody, or control,

        and include those in the possession, custody, or control of Your accountant(s), attorney(s), or any

        other person or entity acting on Your behalf.

                   8.   If You are unable to respond fully to any Request, explain why Your response is

        incomplete, the efforts You have made to obtain the information, and the source from which all

        responsive information may be obtained to the best of Your knowledge and belief.

                   9.   If any Document or Communication requested herein has been destroyed or

        discarded, state as to each such Document or Communication: (a) the nature of the Document or

        Communication; (b) the identity of the person or Persons who destroyed or discarded it; (c) the

        full circumstances of its destruction or discarding; and (d) the reason or reasons that the

        Document or Communication was destroyed or discarded.               Produce all Documents and

        Communications that concern the destruction of each such Document or Communication.




4840-4278-6704.1
                   10.   Documents produced in response to these Requests should reflect in some manner

        the numbered request to which they are responsive.

                           PLEASE PROVIDE THE FOLLOWING DOCUMENTS

             1. All Documents relating to purported non-citizen registration and voting in Virginia,
                including, by way of example only, all documents or communications related to the
                conception, research, records collection, writing, revising, editing, publication, and/or
                promotion of the Alien Invasion Reports and drafts thereof.

             2. Communications with and information received from any Virginia government agency,
                including the officials, members, employees or staff thereof, charged with the
                management of elections or voter rolls, including the Virginia Department of Elections,
                and the election board, office, or department for any city, county, or other subdivision of
                the Commonwealth of Virginia. This request includes any communications involving
                Virginia election officials or their staff (e.g., GRLIST@LISTLVA.LIB.VA.US,
                EBLIST@LISTLVA.LIB.VA.US) that were forwarded to PILF.

             3. Communications (i) with the Virginia Voters Alliance or any director, officer, employee,
                volunteer, agent or board member thereof; (ii) with any other private organization
                concerning “ballot security,” “election integrity,” or non-citizen voter registration and
                voting; and/or (iii) with any individual who assisted PILF and VVA with the collection of
                records and information from the Virginia Department of Elections or the election board,
                office, or department for any city, county, or other subdivision of the Commonwealth of
                Virginia.

             4. Complaints, questions, correspondence, or other communications from or to individuals,
                whether directly or indirectly through agents or counsel, who are or were named in either
                Report.

             5. Documents concerning the potential, expected, or actual effect the publication of the
                Alien Invasion Reports would have on Plaintiffs or other citizens.




4840-4278-6704.1
